Case 2:19-cv-00066-JRG Document 47 Filed 07/15/19 Page 1 of 10 PageID #: 1119




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

OPTIS WIRELESS TECHNOLOGY, LLC,
OPTIS CELLULAR TECHNOLOGY, LLIC,
UNWIRED PLANET, LLC, UNWIRED
PLANET INTERNATIONAL LIMITED,
AND PANOPTIS PATENT
MANAGEMENT, LLC.,
                                                     Case No. 2:19-CV-0066-JRG
                        Plaintiffs,

       v.

APPLE INC.,

                        Defendant.


                 JOINT MOTION FOR ENTRY OF A DOCKET CONTROL ORDER

         Pursuant to the Court’s June 5, 2019 Order (ECF No. 35) and Federal Rule of Civil

Procedure 16(b)(4), Plaintiffs Optis Wireless Technology, LLC, Optis Cellular Technology,

LLC, Unwired Planet, LLC, Unwired Planet International Limited, and PanOptis Patent

Management, LLC and Defendant Apple Inc. (collectively, the Parties) file this motion for entry

of a Docket Control Order (“DCO”). A copy of the proposed DCO is attached.

         At the Scheduling Conference, this Court set claim construction for February 27, 2020,

deadline to file dispositive motions for May 11, 2020, and trial for August 17, 2020. The

Parties’ proposed changes to the schedule do not affect any of these dates, nor any other date that

requires a showing of good cause. The Parties’ proposed changes fall into five categories (1)

modest changes due to holidays, (2) moving fact discovery deadline up by a week, (3) moving

mediation until after completion of expert discovery, (4) allowing for Apple to have an

additional week to comply with P.R. 3.3 and 3.4, and (5) provide some time between major

deadlines in this case and the Seven Networks, LLC. v. Apple Inc., 2:19-cv-0115 case.


                                                 1
4814-7560-4892
Case 2:19-cv-00066-JRG Document 47 Filed 07/15/19 Page 2 of 10 PageID #: 1120




         Accordingly, the Parties request that the following deadlines be amended as follows, and

as set forth in the accompanying proposed DCO:




    Current Deadline      Proposed Deadline                           Action

August 17, 2020                                  *Jury Selection – 9:00 a.m. in Marshall

July 20, 2020                                    *Pretrial Conference – 9:00 a.m. in Marshall,
                                                 Texas before Judge Rodney Gilstrap

July 6, 2020                                     *Notify Deputy Clerk in Charge regarding the
                                                 date and time by which juror questionnaires
                                                 shall be presented to accompany by jury
                                                 summons if the Parties desire to avail
                                                 themselves the benefit of using juror
                                                 questionnaires1

July 6, 2020                                     *Notify Court of Agreements Reached During
                                                 Meet and Confer

                                                 The parties are ordered to meet and confer on
                                                 any outstanding objections or motions in limine.
                                                 The parties shall advise the Court of any
                                                 agreements reached no later than 1:00 p.m. three
                                                 (3) business days before the pretrial conference.

July 6, 2020                                     *File Joint Pretrial Order, Joint Proposed Jury
                                                 Instructions, Joint Proposed Verdict Form,
                                                 Responses to Motions in Limine, Updated
                                                 Exhibit Lists, Updated Witness Lists, and
                                                 Updated Deposition Designations




1
The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.


                                                 2
4814-7560-4892
Case 2:19-cv-00066-JRG Document 47 Filed 07/15/19 Page 3 of 10 PageID #: 1121




 Current Deadline   Proposed Deadline                        Action

June 29, 2020                           *File Notice of Request for Daily Transcript or
                                        Real Time Reporting.

                                        If a daily transcript or real time reporting of
                                        court proceedings is requested for trial, the party
                                        or parties making said request shall file a notice
                                        with the Court and e-mail the Court Reporter,
                                        Shelly Holmes, at
                                        shelly_holmes@txed.uscourts.gov.

June 22, 2020       June 19, 2020       File Motions in Limine

                                        The parties shall limit their motions in limine to
                                        issues that if improperly introduced at trial
                                        would be so prejudicial that the Court could not
                                        alleviate the prejudice by giving appropriate
                                        instructions to the jury.

June 22, 2020       June 19, 2020       Serve Objections to Rebuttal Pretrial
                                        Disclosures

June 8, 2020        June 5, 2020        Serve Objections to Pretrial Disclosures; and
                                        Serve Rebuttal Pretrial Disclosures

June 1, 2020        May 29, 2020        Serve Pretrial Disclosures (Witness List,
                                        Deposition Designations, and Exhibit List) by
                                        the Party with the Burden of Proof

March 26, 2020      May 28, 2020        Deadline to Complete Mediation

                                        The parties are responsible for ensuring that a
                                        mediation report is filed no later than 5 days
                                        after the conclusion of mediation.




                                        3
4814-7560-4892
Case 2:19-cv-00066-JRG Document 47 Filed 07/15/19 Page 4 of 10 PageID #: 1122




    Current Deadline     Proposed Deadline                           Action

May 26, 2020                                    *Response to Dispositive Motions (including
                                                Daubert Motions). Responses to dispositive
                                                motions that were filed prior to the dispositive
                                                motion deadline, including Daubert Motions,
                                                shall be due in accordance with Local Rule CV-
                                                7(e), not to exceed the deadline as set forth in
                                                this Docket Control Order.2 Motions for
                                                Summary Judgment shall comply with Local
                                                Rule CV-56.

May 11, 2020                                    *File Motions to Strike Expert Testimony
                                                (including Daubert Motions)

                                                No motion to strike expert testimony (including
                                                a Daubert motion) may be filed after this date
                                                without leave of the Court.

May 11, 2020                                    *File Dispositive Motions

                                                No dispositive motion may be filed after this
                                                date without leave of the Court.

                                                Motions shall comply with Local Rule CV-56
                                                and Local Rule CV-7. Motions to extend page
                                                limits will only be granted in exceptional
                                                circumstances. Exceptional circumstances
                                                require more than agreement among the parties.

May 11, 2020                                    Deadline to Complete Expert Discovery


April 20, 2020                                  Serve Disclosures for Rebuttal Expert Witnesses


March 30, 2020                                  Serve Disclosures for Expert Witnesses by the
                                                Party with the Burden of Proof




2
 The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure
to oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.


                                                4
4814-7560-4892
Case 2:19-cv-00066-JRG Document 47 Filed 07/15/19 Page 5 of 10 PageID #: 1123




 Current Deadline   Proposed Deadline                        Action

March 30, 2020      March 23, 2020      Deadline to Complete Fact Discovery and File
                                        Motions to Compel Discovery

March 19, 2020                          Comply with P.R. 3-7 (Opinion of Counsel
                                        Defenses)

February 27, 2020                       *Claim Construction Hearing – 1:30 p.m. in
                                        Marshall, Texas before Judge Rodney Gilstrap

February 13, 2020                       *Comply with P.R. 4-5(d) (Joint Claim
                                        Construction Chart)

February 6, 2020                        *Comply with P.R. 4-5(c) (Reply Claim
                                        Construction Brief)

January 30, 2020                        Comply with P.R. 4-5(b) (Responsive Claim
                                        Construction Brief)

January 16, 2020                        Comply with P.R. 4-5(a) (Opening Claim
                                        Construction Brief) and Submit Technical
                                        Tutorials (if any)

                                        Good cause must be shown to submit technical
                                        tutorials after the deadline to comply with P.R.
                                        4-5(a).

January 16, 2020                        Deadline to Substantially Complete Document
                                        Production and Exchange Privilege Logs

                                        Counsel are expected to make good faith efforts
                                        to produce all required documents as soon as
                                        they are available and not wait until the
                                        substantial completion deadline.

January 2, 2020     January 6, 2020     Comply with P.R. 4-4 (Deadline to Complete
                                        Claim Construction Discovery)

December 26, 2019   December 20, 2019   File Response to Amended Pleadings


December 12, 2019                       *File Amended Pleadings

                                        It is not necessary to seek leave of Court to
                                        amend pleadings prior to this deadline unless the
                                        amendment seeks to assert additional patents.


                                        5
4814-7560-4892
Case 2:19-cv-00066-JRG Document 47 Filed 07/15/19 Page 6 of 10 PageID #: 1124




 Current Deadline        Proposed Deadline                           Action

December 5, 2019                                Comply with P.R. 4-3 (Joint Claim Construction
                                                Statement)

November 14, 2019                               Comply with P.R. 4-2 (Exchange Preliminary
                                                Claim Constructions)

October 24, 2019                                Comply with P.R. 4-1 (Exchange Proposed
                                                Claim Terms)

August 12, 2019         August 19, 2019         Comply with P.R. 3.3 & 3-4 (Invalidity
                                                Contentions)

July 22, 2019                                   *File Proposed Protective Order and Comply
                                                with Paragraphs 1 & 3 of the Discovery Order
                                                (Initial and Additional Disclosures)

                                                The Proposed Protective Order shall be filed as
                                                a separate motion with the caption indicating
                                                whether or not the proposed order is opposed in
                                                any part.

July 15, 2019                                   *File Proposed Docket Control Order and
                                                Proposed Discovery Order

                                                The Proposed Docket Control Order and
                                                Proposed Discovery Order shall be filed as
                                                separate motions with the caption indicating
                                                whether or not the proposed order is opposed in
                                                any part.

July 8, 2019                                    Join Additional Parties


July 5, 2019                                    *File Notice of Mediator


June 17, 2019                                   Comply with P.R. 3-1 & 3-2 (Infringement
                                                Contentions)


The Parties respectfully request that the Court enter the proposed DCO filed herewith.




                                                6
4814-7560-4892
Case 2:19-cv-00066-JRG Document 47 Filed 07/15/19 Page 7 of 10 PageID #: 1125




                                   Respectfully submitted,

  Dated: July 15, 2019             /s/ Samuel Baxter
                                   Samuel F. Baxter (Tex. Bar No. 01938000)
                                   sbaxter@mckoolsmith.com
                                   Jennifer Truelove (Tex. Bar No. 24012906)
                                   jtruelove@mckoolsmith.com
                                   MCKOOL SMITH, P.C.
                                   104 East Houston, Suite 300
                                   Marshall, TX 75670
                                   Telephone: 903-923-9000
                                   Facsimile: 903-923-9099


                                   Steven Pollinger (Tex. Bar No. 24011919)
                                   spollinger@mckoolsmith.com
                                   MCKOOL SMITH, P.C.
                                   300 W. 6th St., Suite 1700
                                   Austin, Texas 78701
                                   Telephone: 512-692-8700
                                   Facsimile: 512-692-8744


                                   Jason Sheasby (pro hac vice)
                                   jsheasby@irell.com
                                   Hong Zhong, PhD
                                   hzhong@irell.com
                                   IRELL & MANELLA LLP
                                   1800 Ave of the Stars, Suite 900
                                   Los Angeles, CA 90064
                                   Telephone: 310-203-7096
                                   Facsimile: 310-203-7199


                                   Attorneys for Plaintiffs Optis Wireless
                                   Technology, LLC, Optis Cellular Technology,
                                   LLC, Unwired Planet, LLC, Unwired Planet
                                   International Limited, and PanOptis Patent
                                   Management, LLC




                                      7
4814-7560-4892
Case 2:19-cv-00066-JRG Document 47 Filed 07/15/19 Page 8 of 10 PageID #: 1126




                                   Respectfully submitted,
  Dated: July 15, 2019             /s/ Mark D. Selwyn
                                   Mark D. Selwyn (pro hac vice)
                                   mark.selwyn@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                   HALE AND DORR LLP
                                   950 Page Mill Road
                                   Palo Alto, CA 94304
                                   Telephone: (650) 858-6000
                                   Facsimile: (650) 858-6100
                                   Mindy Sooter (pro hac vice)
                                   mindy.sooter@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                   HALE AND DORR LLP
                                   1225 Seventeenth Street, Suite 2600
                                   Denver, CO 80202
                                   Telephone: (720)274-3135
                                   Facsimile: (720) 274-3133
                                   Timothy D. Syrett (pro hac vice)
                                   timothy.syrett@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                   HALE AND DORR LLP
                                   60 State Street
                                   Boston, MA 02109
                                   Telephone: (617) 526-6000
                                   Facsimile: (617) 526-5000
                                   Brittany Blueitt Amadi (pro hac vice)
                                   brittany.amadi@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                   HALE AND DORR LLP
                                   1875 Pennsylvania Avenue NW
                                   Washington, DC 20006
                                   Telephone: (202) 663-6000
                                   Facsimile: (202) 663-6363




                                      8
4814-7560-4892
Case 2:19-cv-00066-JRG Document 47 Filed 07/15/19 Page 9 of 10 PageID #: 1127




                                   Melissa R. Smith
                                   State Bar No. 24001351
                                   melissa@gillamsmithlaw.com
                                   GILLAM & SMITH, LLP
                                   303 South Washington Avenue
                                   Marshall, Texas 75670
                                   Telephone: (903) 934-8450
                                   Facsimile: (903) 934-9257
                                   Attorneys for Defendant Apple Inc.




                                      9
4814-7560-4892
Case 2:19-cv-00066-JRG Document 47 Filed 07/15/19 Page 10 of 10 PageID #: 1128




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this document was served on July 15, 2019 on all

counsel who have consented to electronic service.


                                                  /s/ Jennifer Truelove
                                                  Jennifer Truelove




                                                10
4814-7560-4892
